Summary Prospectus Supplement November 30, 2010 Putnam Absolute Return 100 Fund The funds summary prospectus is supplemented as follows: Effective November 1, 2010, Putnam Investment Management LLC (Putnam Management) and the funds Board of Trustees have agreed to limit the funds total expenses through at least February 28, 2012, so that the funds total expenses (before any performance adjustment to the funds management fee and excluding brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds distribution plans) will not exceed an annual rate of 0.40% of the funds average net assets. The Annual fund operating expenses table (along with the tables third and fourth footnotes) in the Fees and expenses section are revised as follows: Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total annual fund operating Total expenses Acquired annual after Distribution fund fund Expense expense Share Management and service Other operating operating reimburse- reimburse- class fees*** (12b-1) fees expenses expenses expenses ment ment**** Class A 0.50% 0.25% 0.24% 0.01% 1.00% (0.32)% 0.68% Class B 0.50% 0.45% 0.24% 0.01% 1.20% (0.32)% 0.88% Class C 0.50% 1.00% 0.24% 0.01% 1.75% (0.32)% 1.43% Class M 0.50% 0.30% 0.24% 0.01% 1.05% (0.32)% 0.73% Class R 0.50% 0.50% 0.24% 0.01% 1.25% (0.32)% 0.93% Class Y 0.50% N/A 0.24% 0.01% 0.75% (0.32)% 0.43% *** The funds management fee reflects (i) a base fee (ii) plus or minus a performance adjustment based on the funds performance relative to a securities market index, under a new management contract effective 2/1/10. See Who oversees and manages the funds? in the funds prospectus for further information about the determination of the funds management fee. The management fee (i) is restated to reflect a projected base fee determined using recent (10/31/10) net assets and (ii) reflects the application of a performance adjustment of 0.02% of the funds average net assets for its fiscal year ended 10/31/10. **** Reflects Putnam Managements contractual obligation, effective 11/1/10 through at least 2/28/12, to limit total annual operating expenses (before any performance adjustment to the funds base management fee and excluding brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds distribution plans) to an annual rate of 0.40% of the funds average net assets. This obligation may be modified or discontinued only with approval of the funds Board of Trustees. The Example table in the Fees and expenses section is deleted in its entirety and replaced with the following disclosure: Share class 1 year 3 years 5 years 10 years Class A $169 $384 $616 $1,284 Class B $190 $349 $629 $1,371 Class B $90 $349 $629 $1,371 (no redemption) Class C $246 $520 $919 $2,036 Class C $146 $520 $919 $2,036 (no redemption) Class M $149 $375 $619 $1,319 Class R $95 $365 $656 $1,483 Class Y $44 $208 $385 $900 PUTNAM INVESTMENTS 265087 11/10
